Citation Nr: 1723811	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-19 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disease with disc protrusion and herniated disc protrusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with U.S. Air Force from December 1983 through December 1987.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from an October 2011 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2017 Appellant's Brief, the Veteran contends that his symptoms have worsened since his June 2015 VA examination.  His representative stated:

The veteran contends that his hearing has decreased over time.  The veteran's inability to hear properly has affected his career as he now works in sales.  The veteran's last hearing examination is over 22 months old and is too old to provide a current picture of the severity of the veteran's hearing disability.  The veteran's appeal should be remanded once more for an at-once examination to ascertain the current severity of the veteran's hearing disability.

The Secretary is required to provide a reexamination when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2016); see Snuffer v. Gober, 10 Vet.App. 400, 403 (1997) ("[W]here the appellant complained of an increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.').  Here, the Veteran is asserting that his hearing disability has increased in severity, where it is now affecting his employment.  Given such, a new VA examination is required to evaluate the current severity of his disability.

The Veteran also contends that he is entitled to service connection for a lumbar spine disorder.  The Board notes that the Veteran was afforded a VA examination in July 2015 to assess the nature and etiology of his lumbar spine disorder.  In the Disability Benefits Questionnaire, the examiner opined that Veteran's low back "was less likely than not . . . incurred in or caused by the claimed in-service injury, event, or illness."  In support of this conclusion, the examiner specifically relied on the lack of documentation in his service treatment records (STRs) showing that the Veteran's lower back condition originated in the service or within one year of separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (stating that a medical examination, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability").

The Board finds the examiner's conclusion inadequate, especially where in VA's January 2011 Formal Finding on the Unavailability of the Complete Service Treatment Records for the veteran's period of service in the Air Force from 12/05/1983 to 12/04/1997, it was concluded that a complete set of the Veteran's STRs were unavailable for review.  Nevertheless, the Veteran has and continues to maintain that his lumbar spine disorder had its onset in service and that he injured his back in connection with carrying out his service duties, which he asserts is the same type of job that he had post service.

According to the Veteran's personnel records, the Veteran's military occupational specialty was an Aircraft Maintenance Specialist.  In that role, his regular duties included disassembling and reassembling aircraft wheels and tires at the wheel and tire shop at Incirlik Air Force Base in Turkey.  Notably, the examiner opined that the Veteran's current disability was caused by "his laborious jobs over many years (etiology)."  Given this determination, the examiner should have explained whether it is at least as likely as not that his MOS in service contributed to his current disability.

In consideration of the forgoing, the Board remands the Veteran's lumbar spine issue for further development to include a new VA examination.  Specifically, the examiner is invited to address the question of whether the Veteran's current lumbar spine disorder as well as his presurgery disability is related to his military service and/or whether the evidence of record is sufficient to opine on a possible connection between the Veteran's lumbar spine condition and his military service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected bilateral hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 CFR § 4.1 (2016), copies of all pertinent records in the Veteran's claims file or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post-service medical evidence and STATEMENTS made in connection with his claim.

IT SHOULD BE NOTED THAT THE VETERAN IS COMPETENT TO ATTEST TO FACTUAL MATTERS OF WHICH HE HAS FIRST-HAND KNOWLEDGE, INCLUDING OBSERVABLE SYMPTOMATOLOGY.  IF THERE IS A MEDICAL BASIS TO SUPPORT OR DOUBT THE HISTORY PROVIDED BY THE VETERAN, THE EXAMINER SHOULD PROVIDE A FULLY REASONED EXPLANATION.

The examiner should state whether:
a)  it is at least as likely as not the Veteran has a lumber spine disorder that manifested in service or that is causally or etiologically related thereto to include any injuries or duties therein.

In rendering this opinion the examiner should SPECIFICALLY comment on and discuss the significance of the Veteran's duties associated with his military occupational specialty (aircraft maintenance specialist) to include his duties working in a wheel/tire shop (disassembling and reassembling aircraft wheels and tires) AND WHETHER THEY CONTRIBUTED TO HIS BACK DISABILITY, PRESURGERY OR POSTSURGERY.

The term at least as likely as not does not mean within the realm of medical possibility but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to and in favor of that conclusion as against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file must be made available to the examiner for review because it is important "that each disability be viewed in relation to its history[,]" 38 CFR § 4.1 (2016).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be re-adjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







